Citation Nr: 9928820	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to an original rating in excess of 10 percent 
for residuals of a lumbar spine injury.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

Appellant had active service from June to August 1971 and 
March 1972 to April 1973.  This matter came before the Board 
of Veterans' Appeals (Board) on appeal from a February 1998 
rating decision by the No. Little Rock, Arkansas, Regional 
Office (RO), which denied direct-incurrence service 
connection for a psychiatric disability on the grounds that 
the claim was not well grounded; and granted service 
connection and assigned a 10 percent rating for residuals of 
a lumbar spine injury, effective June 27, 1997.  

In an April 1998 Substantive Appeal, appellant requested that 
a Board hearing be held in Washington, D.C.  Although in July 
1999, the Board's administrative staff sent him a letter 
informing him that such hearing was scheduled for August 
1999, appellant failed to report for that hearing.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the low back "increased 
rating" appellate issue as that delineated on the title page 
of this decision.  Accordingly, the Board will render a 
decision herein on said issue of direct-incurrence service 
connection for a psychiatric disability; and the issue of an 
original rating in excess of 10 percent for residuals of a 
lumbar spine injury will be dealt with in the REMAND section 
below.  

Although the Board notes that other issues have been raised 
in recent written statements by appellant and/or his 
representative, including secondary service connection for a 
psychiatric disability, these issues have not been developed 
for appellate review.  Accordingly, these issues are referred 
to the RO for appropriate action.  Kellar v. Brown, 6 Vet. 
App. 157 (1994).  


FINDING OF FACT

It has not been shown, by competent evidence, that appellant 
has a psychiatric disability related to service.


CONCLUSION OF LAW

Appellant has not submitted evidence of a well-grounded claim 
for entitlement to direct-incurrence service connection for a 
psychiatric disability.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding the aforecited service connection issue, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  In pertinent part, for the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A threshold question to be answered is whether appellant has 
presented evidence of a well-grounded claim with respect to 
the issue of direct service connection for a psychiatric 
disability.  A well-grounded claim is one which is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), the Court held that the 
appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that 
"unlike civil actions, the Department of Veterans Affairs 
(previously the Veterans Administration) (VA) benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence."  If a well-grounded claim has not been 
presented, the appeal with respect to that issue must fail.  
King v. Brown, 5 Vet. App. 19, 21 (1993) held that 
"evidentiary assertions [by the veteran] must also be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion." 

Appellant contends, in essence, that a psychiatric disability 
was initially diagnosed in service.  It is argued that a 
recent VA psychiatric examination was inadequate.  

Currently associated with the claims folder are appellant's 
service medical records and a number of post-service private 
clinical records submitted by appellant.  Appellant was 
provided a VA psychiatric examination in January 1998, which 
included actual clinical examination of appellant with 
regards to said claimed disability.  Since said claim is not 
well grounded, to require that the appellant be afforded 
additional psychiatric examination would serve no useful 
purpose and could potentially be violative of applicable 
statutory and regulatory provisions and recent judicial 
precedents.  See, in particular, Morton v. West, 12 Vet. App. 
477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curium).  

It should be added that with respect to this not well-
grounded service connection claim, appellant and his 
representative have been informed by the RO that the claim 
was denied, in part, due to the lack of clinical evidence 
indicating that any psychiatric disability is currently 
manifested.  See, in particular, an April 1998 Statement of 
the Case.  Additionally, said Statement included provisions 
of law with respect to veterans' responsibility for filing a 
well-grounded claim and general service connection 
principles.  It is therefore apparent that they were 
knowledgeable regarding the necessity of competent evidence 
to support this service connection claim.  Thus, it is 
concluded that appellant and his representative had notice of 
the type of information needed to support this claim and 
complete the application.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. App. 341, 
344 (1996), wherein the Court explained that "[t]he 
Robinette opinion held that 38 U.S.C. § 5103(a) imposes an 
obligation upon the Secretary to notify an individual of what 
is necessary to complete the application in the limited 
circumstances where there is an incomplete application which 
references other known and existing evidence."  It does not 
appear that appellant or his representative has informed the 
VA of the existence of any specific existing competent 
evidence that would render said service connection claim well 
grounded.  

The available service medical records reflect that in March 
1972, appellant reportedly fell and injured his low back (it 
is reiterated that service connection is in effect for 
residuals of a lumbar spine injury); and in July 1972, he 
complained of low back pain and difficulty sleeping.  
Treatment included a prescription for Valium.  During August 
1972 hospitalization for a low back disability, diagnoses 
included chronic low back pain "with strong psychogenic 
component, probably related to inability to cope with anger 
and frustrations in an immature personality."  Psychotherapy 
at a local mental health clinic was recommended.  However, 
during November-December 1972 hospitalization for Medical 
Board purposes, it was noted by history that although during 
a prior hospitalization, a psychiatrist felt that appellant 
had reactive depression with immature personality, a 
psychiatrist subsequently agreed with that assessment but did 
not feel that appellant needed psychotherapy "at this 
time."  Diagnoses were listed as chronic low back pain 
(diagnosis #1); and reactive depression (diagnosis #2) on 
that hospitalization, a December 1972 Medical Board 
examination, and a January 1973 Medical Board Proceedings 
report.  A March 1973 Physical Evaluation Board report stated 
that he was considered physically unfit for service due to 
"[p]sychophysiologic reaction, other, musculoskeletal,...(med 
bd dg 1)."   

In June 1997, appellant filed an application for VA 
disability benefits for a psychophysiologic reaction that 
allegedly began in 1973.  He reported post-service private 
medical treatment for back pain without mentioning a 
psychiatric disability.  

Post-service private clinical treatment reports dated from 
1994-1995 do not contain findings or diagnoses pertaining to 
a chronic psychiatric disability; rather, such records relate 
primarily to low back spinal pathology.  Significantly, on 
January 1998 VA psychiatric examination, appellant divulged 
that he had not received any mental health 
treatment/psychotropic medication and denied any mental 
health problems/anxiety/depression.  Appellant stated that he 
had sleep difficulty and "a little bit of pain in his 
back."  The examiner reviewed the claims folder, recorded 
actual clinical findings which were unremarkable, and 
rendered an impression of "Axis I - V71.09  No psychiatric 
disorder or condition."  

It is of substantial import that the January 1998 VA 
psychiatric examination revealed no psychiatric abnormalities 
on clinical evaluation; and a chronic psychiatric disorder 
was not diagnosed.  Additionally, none of the other post-
service medical reports of record are pertinent, since they 
do not include any complaints, findings, or diagnoses 
pertaining to a chronic psychiatric disorder.  

Appellant contends, in essence, that the claimed psychiatric 
disability is presently manifested and related to service.  
However, appellant is not competent to offer medical opinion 
or diagnosis.  In Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991), the Court stated "[a] layperson can certainly 
provide an eye-witness account of a veteran's visible 
symptoms."  However, as the Court further explained in that 
case, "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis...."  
Here, although appellant is competent to state that he 
experienced certain in-service symptomatology, he is not 
competent to offer medical opinion as to whether a chronic 
psychiatric disorder is currently manifested and its cause or 
etiology, since that requires medical opinion beyond a lay 
person's competence.  

Appellant has not presented any competent evidence that 
indicates that a chronic psychiatric disorder is presently 
manifested and related to service.  The Court, in Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), held that, referring 
to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
Thus, given the lack of clinical evidence showing that a 
chronic psychiatric disorder is presently manifested and 
related to appellant's service, that claim for direct-
incurrence service connection for a psychiatric disability is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. 
§ 3.303.  See also, Grottveit v. Brown, 5 Vet. App. 91 
(1993); Grivois v. Brown, 6 Vet. App. 136 (1994); and 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).




ORDER

Appellant's claim of entitlement to direct-incurrence service 
connection for a psychiatric disability is not well grounded, 
and is therefore denied.  


REMAND

With respect to the remaining issue of entitlement to an 
original evaluation in excess of 10 percent for a low back 
disability, it does not appear from the evidentiary record 
that the RO has formally adjudicated whether any arthritis, 
discogenic disease, or vertebral fracture of the low back is 
part and parcel of the service-connected "residuals of a 
lumbar spine injury" or is otherwise related thereto and, if 
so, whether any vertebral fracture of the low back may 
warrant an additional 10 percent evaluation for 
"demonstrable deformity of vertebral body" under Diagnostic 
Code 5285.  It appears that such questions should be resolved 
prior to final appellate consideration of the low back 
disability rating issue.  It is reiterated that the only low 
back disability for which service connection is in effect is 
"residuals of a lumbar spine injury."  This increased 
rating issue has been considered as well grounded by the RO 
and the Board agrees.

In particular, the service medical records include findings 
of low back pain/sprain; spina bifida occulta of S1; L1 
vertebral body depression possibly due to fracture; L1 
anterior narrowing due to old Scheuermann's disease; L1-L2 
joint space narrowing consistent with infectious/aseptic 
arthritis; and herniated intervertebral disc probably at L4-
L5 (left).  A March 1995 post-service private MRI of the 
lumbar spine was interpreted as showing L1-L2 degenerative 
changes and an L4-L5 disc bulge.  On January 1998 VA 
examination, appellant provided a history of an in-service 
low back injury.  Clinical findings included restricted 
motion of the lumbar spine.  The impression was "residuals 
of injury to lumbar spine."  Apparently, x-rays of the 
lumbosacral spine were conducted later that day and revealed 
L1 and L4 anterior spurring and slight L1 volume loss 
"possibly due to old compression fracture."  However, it 
does not appear from the record that said radiographic 
findings were expressly reviewed and correlated with the 
other clinical findings by that examiner.  The etiology of 
those radiographic findings was not provided, nor were 
diagnostic studies, such as CT scan and/or MRI, accomplished 
to determine whether any lumbosacral vertebral body deformity 
was, in fact, currently manifested and, if so, its etiology.  
The appellant's representative argues that said examination 
was inadequate and that the claim should be remanded, in 
part, for comprehensive VA examination(s).  The Board 
concurs.  Disability determinations should be based upon the 
most complete evaluation of the claimant's condition that can 
feasibly be constructed.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Thus, the RO should arrange additional 
appropriate VA examination(s) to determine the nature and 
current severity of the service-connected low back 
disability.  

It should be added that as listed in previously published VA 
documents, normal ranges of low back motion are the 
following:  95 (or more) degrees' forward flexion, 35 
degrees' backward extension, 40 degrees' lateroflexion, 
bilaterally, and 35 degrees' rotation, bilaterally.  Unless 
an examining physician notes otherwise, the Board proposes to 
rely on these aforecited figures as the measurement standard 
for normal ranges of motion of the low back and hereby 
provides notice of that intention in accordance with Thurber 
v. Brown, 5 Vet. App. 119 (1993).  The appellant and his 
representative may submit additional argument, comment, and 
evidence in response thereto.

Accordingly, the claim is REMANDED for the following:

1.  The RO should contact appellant and 
request him to provide any relevant 
clinical records, not presently 
associated with the claims folder, in his 
possession, as well as the complete names 
and addresses of any physicians or 
medical facilities which have provided 
relevant treatment.  All available, 
actual clinical records (as distinguished 
from physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folder, should 
be obtained from the specified health 
care providers.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folder.

2.  The RO should obtain any additional, 
relevant VA clinical records; and 
associate them with the claims folder. 

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1998).

4.  With respect to the low back 
disability rating issue, the RO should 
arrange appropriate examination(s), such 
as orthopedic and/or neurologic 
examinations.  The entire claims folder 
should be reviewed by the examiner(s) 
prior to examination(s).  All indicated 
tests and studies should be performed and 
range of motion studies of the low back 
expressed in degrees (i.e., forward 
flexion, backward extension, 
lateroflexion bilaterally, and rotation 
bilaterally) should be conducted.

The examiner(s) should state whether 
there is any lumbosacral spinal pathology 
such as arthritis, discogenic disease, or 
vertebral fracture.  If there is any 
lumbosacral spinal pathology, the 
examiner(s) should render an opinion, 
with the degree of probability expressed, 
regarding whether any lumbosacral spinal 
pathology is (a) causally or 
etiologically related to military service 
or the service-connected low back 
disability, classified as residuals of a 
lumbar spine injury, and (b) whether the 
service-connected low back disability, 
classified as residuals of a lumbar spine 
injury, aggravated any lumbosacral spinal 
pathology.  The term "aggravated" used 
herein refers to post-service aggravation 
of a non-service-connected disability by 
a service-connected disability, to wit:  
an increase in severity of a non-service-
connected disability (any additional 
impairment of earning capacity) 
attributable to and caused by an already 
service-connected condition.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  If 
applicable, the examiner(s) should 
describe the presence of any sciatic 
neuropathy, demonstrable muscle spasm, 
absent deep tendon reflexes, or other 
abnormal neurologic findings appropriate 
to site of any diseased lumbar 
disc/disability.  The examiner(s) should 
describe the intensity, frequency, 
duration, and severity of any recurring 
low back intervertebral disc syndrome 
attacks, and the degree of any 
intermittent relief.  

The examiner(s) should also determine 
whether there is any demonstrable 
deformity of a vertebral body, and if so, 
is it likely related to trauma versus 
congenital or developmental in origin.  
The examiner(s) should consider the 
clinical significance, if any, of the 
service medical records findings of L1 
vertebral body depression possibly due to 
fracture; L1 anterior narrowing due to 
old Scheuermann's disease; and L1-L2 
joint space narrowing consistent with 
infectious/aseptic arthritis.  

The examiner(s) should specify whether 
any painful motion of the low back is 
clinically elicited, and if so, the 
nature, location, and intensity of the 
pain should be described in detail.  Any 
objective indications of such pain should 
be described.  The examiner(s) should 
elicit information as to precipitating 
and aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions, 
including from pain on motion, and the 
effect the service-connected low back 
disability has upon the appellant's daily 
activities.  See DeLuca v. Brown, 8 Vet. 
App. 202, 205-208 (1995).  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected low back disability 
should be described in detail.  The 
examiner(s) should differentiate what 
symptoms are reasonably attributable to 
the service-connected low back 
disability, classified as residuals of a 
lumbar spine injury, versus any other low 
back disability that may be manifested.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report(s).

5.  The appellant should be advised that 
he has a right to submit additional 
evidence and argument on the remanded 
matters.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  


6.  The RO should review any additional 
evidence and readjudicate the appellate 
issue of entitlement to an original 
evaluation in excess of 10 percent for a 
low back disability.  The RO should 
consider applicable court precedents and 
statutory and regulatory provisions, 
including DeLuca, and 38 C.F.R. §§ 4.10, 
4.40, 4.45 (1998).  The RO should 
adjudicate whether any additional low 
back spinal pathology (such as arthritis, 
discogenic disease, or vertebral 
fracture) should be considered part and 
parcel of the service-connected low back 
disability or otherwise warrant service 
connection.  Additionally, the RO should 
consider the applicability of 38 C.F.R. 
§ 3.321(b) (1998), pertaining to 
extraschedular evaluation.

To the extent the benefits sought are not granted, the 
appellant and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion as to the ultimate outcome the claim as to this 
issue by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

